NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SPENCER ULISES TASAYCO-                         No.    16-71256
JOHNSTON, AKA Spencer Ulises Tasayco,
                                                Agency No. A026-643-195
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 18, 2017**


Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Spencer Ulises Tasayco-Johnston, a native and citizen of Peru, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) removal order and denial of a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
continuance. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse

of discretion the denial of a continuance and review de novo due process

challenges. Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008). We

deny in part and dismiss in part the petition for review.

      The agency did not abuse its discretion or violate due process in denying

Tasayco-Johnston a further continuance to pursue a U Visa application, where

United States Citizenship and Immigration Services reopened his U Visa

application and denied it on the merits during the pendency of his appeal, and

therefore his motion was moot. See 8 C.F.R. § 1003.29; Sandoval-Luna, 526 F.3d

at 1247 (no abuse of discretion to deny a continuance where relief was not

immediately available); Padilla-Martinez v. Holder, 770 F.3d 825, 830 (9th Cir.

2014) (“To prevail on a due-process claim, a petitioner must demonstrate both a

violation of rights and prejudice.” (citations omitted)).

      We lack jurisdiction to review Tasayco-Johnston’s unexhausted contentions

regarding the agency’s removability determination and the IJ’s compliance with

8 C.F.R. § 1240.1(b). See Abebe v. Mukasey, 554 F.3d 1203, 1208 (9th Cir. 2009)

(en banc) (the court lacks jurisdiction to review claims not exhausted before the

agency; when an alien files a brief with the BIA, he will be deemed to have

exhausted only the issues raised and argued in the brief).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                           2                                  16-71256